
	

115 HR 511 : Power And Security Systems (PASS) Act
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 511
		IN THE SENATE OF THE UNITED STATES
		January 24, 2017Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To provide for consideration of the extension under the Energy Policy and Conservation Act of
			 nonapplication of No-Load Mode energy efficiency standards to certain
			 security or life safety alarms or surveillance systems, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Power And Security Systems (PASS) Act. 2.Extension of nonapplication of No-Load Mode energy efficiency standard to certain security or life safety alarm or surveillance systems (a)Section 325(u)(3)(D)(ii) of the Energy Policy and Conservation Act (42 U.S.C. 6295(u)(3)(D)(ii)) is amended—
 (1)by striking 2015 each place it appears and inserting 2021; and (2)by striking 2017 and inserting 2023.
 (b)Section 325(u)(3)(E) of the Energy Policy and Conservation Act (42 U.S.C. 6295(u)(3)(E)) is amended—
 (1)in clause (ii), by striking July 1, 2017, and inserting the effective date of the amendment under subparagraph (D)(ii); and (2)by adding at the end the following:
					
 (iv)Treatment in ruleIn the rule under subparagraph (D)(ii) and subsequent amendments the Secretary may treat some or all external power supplies designed to be connected to a security or life safety alarm or surveillance system as a separate product class or may extend the nonapplication under clause (ii)..
				Passed the House of Representatives January 23, 2017.Karen L. Haas,Clerk
